              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:20 CR 81

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )           ORDER
                                             )
AUSTIN DENVER GILL                           )
____________________________________         )

      This matter is before the Court regarding amendment of Defendant’s

conditions of release.

      Neither party has objected to a change of Defendant’s conditions as

referenced in that Order filed on November 19, 2020 (Doc. 24).

      IT IS THEREFORE ORDERED THAT:

      1. The Amended Order Setting Conditions of Release (Doc. 22) is

         MODIFIED and AMENDED and the following conditions are

         imposed pursuant to 18 U.S.C. § 3142(c)(1)(B):

            a. Defendant shall abide by a curfew and be restricted to his

               residence every day during the hours of 8:00 p.m. to 6:00 a.m..

      2. The additional terms and conditions as set forth in the Amended

         Order Setting Conditions of Release (Doc. 22) remain in place.

                             Signed: November 20, 2020




     Case 1:20-cr-00081-MR-WCM Document 25 Filed 11/20/20 Page 1 of 1
